                                                 Certificate Number: 12459-CAN-CC-033250182


                                                               12459-CAN-CC-033250182




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 13, 2019, at 7:17 o'clock PM PDT, Mary Jennings
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Northern District of California, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 13, 2019                          By:      /s/Merridy Knapp


                                                 Name: Merridy Knapp


                                                 Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case: 19-30861      Doc# 3     Filed: 08/14/19     Entered: 08/14/19 12:03:48           Page 1 of 1
